I concur in the result because there was no power in the probate court to decide the question of relationship, by adoption or otherwise, at the time and in the manner its decision was attempted. That decision and the resulting order are nullities. In my judgment that is all there is to the case.
But if I am wrong in the foregoing, and there is occasion so to enlarge the field of discussion as to include the effect, asres adjudicata, of an order appointing an administrator, I cannot agree with the implications of the third subdivision of the opinion that an order appointing an administrator is nothing more than an order and always settles nothing except the mere question of who shall be administrator. The dictum
quoted from 15 C. J. p. 1021, § 441, *Page 242 
is a mere passing observation, nothing more, taken from Ford v. Ford, 117 Ill. App. 502. However apt it may have been as comment on the Illinois procedure involved in that case, it is simply and obviously untrue as a generalization directed at all probate orders.
2 Mason Minn. St. 1927, § 8772, provides:
"Administration * * * shall be granted to one or more of the persons hereinafter mentioned, and in the following order:
"1. The surviving spouse or next of kin or both, * * *."
In Austro-Hungarian Consul v. Westphal, 120 Minn. 122,139 N.W. 300, it is held that the order of preference prescribed by § 8772 is mandatory, and the probate court cannot depart from it. 3 Dunnell, Minn. Dig. (2 ed.) § 3561a. There may be, and frequently has been, stubborn litigation of an issue of marriage or other relationship upon a petition for administration. The probate court's decision of that issue is subject to appeal to the district court, and there the whole matter may be and usually is tried de novo. The district court decision in turn may be appealed to this court. If the reasoning given some countenance by the majority is good, all of this labored litigation goes for naught if the issues thereby decided are subject to reopening in the probate proceedings or by the parties to that litigation in any fashion in another case anywhere.
It would be strange indeed if the cases have wrought such an anomalous condition. The resulting exception would be too anachronistic for reasonable explanation. My own study of the cases leads me to the conclusion that a judgment of our probate court is just as effective to put an issue at rest as resadjudicata as the judgment of any other superior court. Our probate courts are courts of record. They are superior courts with all the power in their field that any court has. Davis v. Hudson, 29 Minn. 27, 11 N.W. 136. There is no reason, therefore, why their judgments should not have the same deciding and terminating effect as those of any other court of record. The law, I submit, is definitely so settled.
"It has come to be accepted law that where the right to letters of administration of an estate depends upon relationship to the *Page 243 
intestate (Code, § 2520), and that question is investigated and determined by a court generally jurisdictioned in the premises, and the letters are granted accordingly, that adjudication is conclusive, as to relationship to the decedent and as to the right to distribution, upon parties to that proceeding, and the judgment therein cannot be collaterally assailed in another forum. — Caujolle v. Ferrie, 13 Wall. 465, 20 L. ed. 507; Bouchier v. Taylor, 7 Brown's Parliamentary Cases, 414-432; Barrs v. Jackson, 1 Phillips (Eng. Ch. Rep.) 581; 7 Rose's Notes, pp. 740, 741. Greenleaf, at section 550, makes this statement of the doctrine: '* * * If the grant of administration turned upon the question as to which of the parties was next of kin, the sentence or decree upon that question is conclusive everywhere in a suit between the same parties for distribution.' " White v. Hill, 176 Ala. 480, 487,488, 58 So. 444, 446.
To the same effect are Garwood v. Garwood, 29 Cal. 515; Estate of Pico, 56 Cal. 413; Howell v. Budd, 91 Cal. 342,27 P. 747; Estate of Harrington, 147 Cal. 124, 81 P. 546,109 A.S.R. 118. In the annotation on the subject of "Conclusiveness of probate as res judicata," 21 L.R.A. 680, 685, it is said:
"So far as the parties to the application for letters of administration are concerned the judgment of the court finally determines the relationship of the applicant to the deceased."
The operation of the rule is illustrated in Estate, of Harrington, 147 Cal. 124, 81 P. 546, 109 A.S.R. 118. There a claim of widowhood was litigated upon the petition of the alleged widow for a homestead and determined against her. Heldres adjudicata — by that decision she was estopped from reasserting her claim of widowhood upon a distribution of the estate, the court saying in that connection that the question could not be relitigated even because of new evidence.
In Caujolle v. Ferric, 13 Wall. 465, 20 L. ed. 507, the proposition is thus put concretely by the headnotes:
"A grant of letters of administration by a court having sole and exclusive power of granting them, and which by statute is obliged to grant them 'to the relatives of the deceased, who would be entitled *Page 244 
to succeed to his personal estate,' is conclusive in other courts on a question of legitimacy; the grant having been made on an issue raised on the question of legitimacy alone, and there having been no question of minority, bad habits, alienage, or other disqualification simply personal."
It was held, accordingly, after a grant under such circumstances, that the question of legitimacy could not be gone into by the complainants on a bill for distribution by the persons who had opposed the grant of letters, against the person to whom they had been granted; but, on the contrary, that the complainants were estopped on that subject.
"As to parties to the proceedings and their privies, but not as to other persons, the granting of letters of administration, being a final judgment, is res judicata as to all issues necessarily determined by it, as where a contest turns upon the question whether a child, the alleged intestate, was born alive, or upon the issue of the relationship of the applicant to the decedent." 2 Freeman, Judgments (5 ed.) § 810.
A probate proceeding, being in rem, may result in several judgments, each of them final as to the issues it determines. Therein lies one of the differentiations between an action inrem and one in personam, the latter usually resulting in but one judgment, the final one deciding the whole case. A probate proceeding is like unto a receivership wherein there may be many judgments preceding the one of final distribution. Compare Wilcox Trux, Inc. v. Rosenberger, 169 Minn. 39, 209 N.W. 308,211 N.W. 822.
Some of the cases deal with collateral attack generally — that is, the questioning of a probate judgment in some other proceeding or court. But if a probate order is a judgment (and that many of them are will not be denied) and there is no appeal, subsequent attack on that judgment in the same court or even in the same proceeding is just as much collateral as though it were in another action, whether in the same or a different court being immaterial.
I am not now contending that a mere order appointing an administrator is decisive of anything other than the right of administration. *Page 245 
It is not necessary now to come to an opinion on that question. But I do submit that if upon such a petition there is actual litigation and decision of any distinct and relevant issue, such as marriage or other relationship, the order based upon that decision, subject to appeal as it is, amounts to a judgment; and, unless reversed on appeal, it has the usual effect of res adjudicata, as bar or estoppel, as the case may be.